NUMBER 13-17-00394-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


EDWARD L. KENNEDY,                                                           Appellant,

                                           v.

SOUTHBROOK DEVELOPMENT
CORPORATION, WESLEY C.
ANDERSON, LACEY M. ANDERSON,
CALLUM R. COOK, KIMBERLY A.
COOK, AND KEENON RAYNER,                                                    Appellees.


                    On Appeal from the 410th District Court
                       of Montgomery County, Texas.



                                      ORDER
              Before Justices Benavides, Hinojosa, and Perkes
                              Order Per Curiam

      Appellant’s counsel, Edward L. Joyal Jr., has filed a motion to withdraw as counsel

for Edward L. Kennedy, Diversified Site-Work, Inc., and Water Oak Development Group,
LLC.1 Diversified Site-Work, Inc. and Water Oak Development Group, LLC are no longer

parties in this appeal as they were severed out to cause number 13-19-00229-CV. 2

       Having reviewed counsel’s motion to withdraw, we grant said motion as it pertains

to appellant Edward L. Kennedy. Pursuant to Rule 6.5(c) of the Texas Rules of Appellate

Procedure, counsel is directed to notify appellant, in writing, of any previously undisclosed

deadlines and file a copy of that notice with the Clerk of this Court.

       Appellant is directed to notify the Court promptly if he retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as

per the appellate rules. Appellant is expected to comply with all applicable deadlines

and filings should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                               PER CURIAM


Delivered and filed this
the 2nd day of August, 2019.




       1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. §
73.001.

       2 On June 6, 2019, this Court issued a memorandum opinion and judgment in cause number 13-

19-00229-CV.


                                                  2